DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 20-21, 24, 26, 28, 32, 34-35, 39, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 10-1338305; translation relied upon)
Regarding claim 16:
Park discloses:
An instrument panel for a vehicle, comprising: 
a plurality of displays (Fig. 2: each element 40 includes one display as per, e.g., paragraph 28); 
a cover glass that covers the plurality of displays (glass window part 50; paragraph 27); and 
a first frame that supports the plurality of displays and is coupled to the cover glass, wherein the plurality of displays is interposed between the cover glass and the first frame (paragraphs 62-63).
Regarding claim 20:
Park discloses:
a back cover that defines a space for accommodating the plurality of displays and the first frame therein (shown in, e.g., Fig. 3; paragraph 32).
Regarding claim 21:
Park discloses:
a second frame attached to the cover glass, the second frame including a coupling structure that is fastened to the back cover (Fig. 3: 13).
Regarding claim 24:
Park discloses:
 wherein the first frame defines a through-hole at a region corresponding to at least one of the plurality of displays (shown in Fig. 6).
Regarding claim 26:
a wall disposed between the cover glass and at least one of the plurality of displays, the wall being configured to provide sealing between the cover glass and the at least one of the plurality of displays (Fig. 6: 43 can be considered “a wall”).
Regarding claim 28:
Park discloses:
one or more printed circuit boards (PCBs) for controlling at least one of the plurality of displays, wherein the first frame is disposed between the plurality of displays and the one or more PCBs (paragraph 31).
Regarding claims 32, 34-35, 39, and 41:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 32-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boggs et al. (US 2018/0188870; note that the date of provisional application 62/548,026, which includes the figures relied upon, is relied upon)
	Regarding claim 32:
	Boggs discloses:
An instrument panel for a vehicle, comprising: 
at least one display (paragraph 39); 
a cover glass that covers the at least one display (paragraph 39); and 
a first frame that supports the at least one display and is coupled to the cover glass, the at least one display being interposed between the cover glass and the first frame (paragraph 105, 107).
Regarding claim 33:
Boggs discloses: 
wherein the first frame comprises: a base; and a plurality of ribs that extend from the base, each of the plurality of ribs having a polygonal vertical cross-section (paragraph 105: the flanges can be considered ribs; as can be seen in Fig. 14 they can be polygonal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 2014/0210605) in view of Boggs et al. (US 2018/0188870)
	Regarding claim 16:
	Abel discloses:
An instrument panel for a vehicle (abstract), comprising: 
a plurality of displays (paragraph 18); 
a cover that covers the plurality of displays (paragraph 18).
Abel does not disclose:
that the cover is “glass;” and 
“a first frame that supports the plurality of displays and is coupled to the cover glass, wherein the plurality of displays is interposed between the cover glass and the first frame.”
But both of these were taught by Boggs with respect to a single display (see the rejection of claim 32 above).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Abel the elements taught by Boggs.
The rationale is as follows:
Abel and Boggs are directed to the same field of art.
Abel has plural displays behind a cover but doesn’t show much detail. Boggs teaches how a single display might be attached. One of ordinary skill in the art could easily have used this technique for the multiple displays of Abel with predictable results.
Regarding claim 17:
Abel in view of Boggs discloses:
wherein the first frame is made of magnesium (Boggs paragraph 140).
Regarding claim 18:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 19:
Abel in view of Boggs discloses:
wherein the plurality of displays comprises at least one a Plastic Organic Light-Emitting Diode (POLED) or a Liquid Crystal Display (LCD) (Abel paragraph 6).
Regarding claim 31:
Abel in view of Boggs discloses:
wherein the plurality of displays comprises: 
a first display that is disposed at a driver seat region; a second display that is disposed at a center fascia region; and a third display that is disposed at a front-passenger seat region (follows from paragraphs 5, 8).

Claim 34-38 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Larry et al. (US 2016/0368379)
	Regarding claim 34:
	Boggs discloses an instrument panel as discussed above.
	Boggs does not disclose:
“a back cover that defines a space for accommodating the at least one display and the first frame therein.”
Larry discloses:
a back cover that defines a space for accommodating the at least one display and the first frame therein (e.g., Fig. 2: 18; where in Larry the first frame could be the bezel 34 surrounding the display).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Boggs the back cover taught by Larry.
The rationale is as follows:
Boggs and Larry are directed to the same field of art.
Larry discloses a holding method that includes advantageous elements such as room for heat sinks (paragraph 3). One of ordinary skill in the art could have included this with predictable results.
Regarding claim 35:
Boggs in view of Larry discloses:
a second frame attached to the cover glass, the second frame including a coupling structure that is fastened to the back cover (Larry Fig. 2: frame 20).
Regarding claim 36:
Boggs in view of Larry discloses:
further comprising a bracket attached to the back cover, the bracket being configured to be connected to a component of the vehicle (shown in, e.g., Fig. 3-4: elements 22, 46).
Regarding claim 37:
Boggs in view of Larry discloses:
wherein the first frame defines a through-hole at a region corresponding to the at least one display (true in both: in Boggs the first frame is open in front of the display, and in Larry the bezel surrounds it so the front can be considered a through-hole).
Regarding claim 38:
Boggs in view of Larry discloses:
a back cover that defines a space for accommodating the at least one display and the first frame therein (Larry Fig. 2: 60); and 
a thermal pad disposed in the through-hole and configured to discharge heat from the at least one display to the back cover (Larry paragraph 26).
Regarding claim 42:
Boggs in view of Larry discloses:
an aluminum plate that is in contact with the first frame and a rear surface of the at least one display (the bracket can be aluminum as per Larry paragraph 28).

Claims 20-23, 25, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Boggs, and further in view of Larry
Regarding claims 20-22, 25, and 29:
Abel in view of Boggs teaches an instrument panel as discussed above. The additional elements of these claims were taught by Larry as discussed in the rejection of claims 34-38 above. The combination of all three of these references is equally obvious. No further elaboration is necessary.
	Regarding claim 23:
	Abel, etc., discloses:
wherein the bracket has a wave shape and defines a through-hole therein (from Larry paragraph 20 it can have all sorts of ridges, ribs, etc., that would give it a “wave shape”).
Regarding claim 30:
Abel, etc., discloses:
 a haptic actuator configured to provide a haptic feedback to at least one of the plurality of displays (Abel paragraph 11), 
wherein the haptic actuator is supported by the aluminum plate and is in contact with the at least one of the plurality of displays (follows from the combination: if the display is supported by the aluminum plate as taught by Larry, then the haptic actuator will be here).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Boggs, and further in view of Ma (US 5,623,392)
Regarding claim 27:
Abel in view of Boggs discloses an instrument panel as discussed above.
Abel in view of Boggs does not disclose:
“a fan configured to cool at least one of the plurality of displays.”
Ma discloses:
a fan configured to cool at least one of the plurality of displays (abstract)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Abel in view of Boggs the fan taught by Ma.
The rationale is as follows:
Abel, Boggs, and Ma are all directed to the same field of art.
Ma discloses a method that can improve cooling. One of ordinary skill in the art could have included it with predictable results.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Ma
Regarding claim 40:
The contribution of Ma was discussed in the rejection of claim 27. It is equally applicable to Boggs alone. No further elaboration is necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tane et al. (US 2016/0221440).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694